DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 10 and 11 contain illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants’ claim 1 line 1 states “The device for preventing…” however there is insufficient antecedent basis in the claims for a device.  Applicants may considered amending the phrase to “A device for preventing…”.
Applicants’ claim 1 states that “each module has an inlet spout and an outlet spout for the entry and exit of crude oil,” and further states “and crude oil enters under pressure passes through the device…and simultaneously is in contact with both of the stated alloys, upon which crude oil enters into the passage…” While it is understood that the inlet and outlet spouts are ‘for’ the entry and exit of crude oil, it is not clear from the subsequent passage whether references to the crude oil being under pressure, simultaneously in contact with, etc… are intended as functional limitations, or if applicants intend to claim a device including oil under 
Applicants’ claim 1 at line 8 references both “the stated alloys” however there is insufficient anteceded basis for ‘alloys’.  Applicants’ claims establish a first alloy element and a second alloy element, however the claims do not define the alloy elements as being form from a specific alloy such as “a first alloy” or “alloy 1”.  Correction is required in order to define what stated alloys applicants intend as “the stated alloys”.
Applicants’ claim 1 references “the first alloy element and second alloy element” however no antecedent basis could be found establishing first and second alloy elements.  Applicants’ claims establish six identical modules which are serially connected, however it is unclear what constitutes an alloy element within the claim.
Applicants’ claim 1 sets forth six identical modules and also requires some modules to be formed of different alloys.  Where the modules are identical they would have the same structure and composition.  It is unclear how the modules can be both identical and formed form different materials.
 Applicants’ claim 1 at lines 9-10 reference “the outer spiral” and “the inside of third alloy element”, neither of which has antecedent basis in the claim.  Applicants may consider an amendment establishing that the second alloy element includes an outer spiral and that the third alloy element has an ‘inside’
Applicants’ claim 1 references a “third alloy element” in line 9 and “the fourth alloy element” in line 12, however there is insufficient antecedent basis in the claim for a third and fourth alloy element.  Are applicants referencing modules based on their positions within the 
Applicants’ claim 1 references “the pipe” at line 12, however there is insufficient antecedent basis in the claims for a pipe.
Applicants’ claim 1 at line 13 references “the outside” of the third alloy element and “the inside” of the fourth alloy element however no inside or outside of the alloy elements has been established.  While a feature may be inherently present based on a previously defined feature, no structure has been defined that intently possesses an inside and an outside.
Applicants’ claim 1 sets forth a table listing the compositional proportions required for four alloys, however the table includes columns which have numbers in parenthesis.  Applicants’ preliminary amendment removed references to these stated numbers.  The purpose for reciting these numbers is unclear.  Do applicants intend to reference the specification?  Applicants may consider removing these reference number form the table.
Applicants’ claim 2 references the first alloy element having two right-handed spirals on “its outside” however there is no antecedent basis in the claims for an ‘outside’.
Applicants’ claim 2 line 4 references the central part of “the alloy” however parent claim 1 establishes first, second, third, and fourth alloy elements and an alloy 1, alloy 2, alloy 3, and alloy 4.  It is unclear what feature applicants are intending to further limit by referencing “the alloy”.
Applicants’ claim 2 establishes a passage with “an appropriately sized diameter” however absent a basis by which to judge what constitutes ‘appropriate’ the extent to which the diameter is limited cannot be determined.  

Claim 3 references the outside of the second alloy element and the inside surface of the alloy element, however neither an outside nor inside surface was previously defined, nor was a structure inherently possessing an inside surface or an outside. 
Applicants’ claim 3 contains multiple references to “the alloy element” however parent claim 1 establishes first, second, third, and fourth alloy elements.  It is unclear which alloy element applicants intend to further limit.
Applicants’ claim 4 references an outside of the third alloy element for which an antecedent basis could not be found, including a defined structure that would inherently possess an outside. 
Applicants’ claim 4 references the inner diameter of the third alloy element and the outer diameter of the alloy element.  However there is no antecedent basis in the claims for an inner or outer diameter either explicitly stated or inherent to a defined feature.  Further applicants’ reference to ‘the alloy element’ is indefinite for failing to define the specific alloy element to which applicants intend to further limit. 
Applicants’ claim 5 limits the configuration of the fourth alloy element as “shaped like the pipe”, “with a course surface, and does not contain spirals.” However the scope of the phrase ‘shaped like the pipe’ is unclear, particularly where applicants further define a course surface and 
Claim 6 references “the protective rod” and “the passage of the pumpjack piston pump” which do not have antecedent basis in the claims. 
Applicants’ claim 6 is directed to the device of claim 1 “wherein with use of the device at oil wells with pump jacks”.  It is unclear how the device can be further limited by references to itself.  The claim appears to set forth the device of claim 1 having had a protective rod removed from the device, however given that the device of claim 1 does not require the presence of a protective rod, it cannot reasonably be assessed how the device is further limited.  Do applicants intend to set forth an intended use limitation whereby the device of claim 1 is capable of functioning in an oil well with pumpjacks such that a protective rod can be used to close an opening for a passage in a pumpjack piston pump? 
Claim 7 is directed to the use of the device of claim 1 however the claim does not appear to positively receive a process step.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness (MPEP 2173.05(q)).  While the claim defines where the device is intended to be used, no positive recitation of a process step could be identified i.e. ‘installing’ the device or ‘pumping’ oil through the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Calvery (US Patent 3448034) who discloses a fluid stabilizer including a et al. (US Patent 5,197,446) who disclose a device for treating liquids with a copper alloy the device containing multiple treatment elements (figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784